DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include reference character(s) not mentioned in the description. Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1, 5, and 12 are objected to because of the following informalities:  
Claim 1, line 9 recites “for controlling control a position of said the ultrasound imaging mechanism.” This should read “for controlling 
Claim 1, line 16 recites “manipulation the direction controls adjust the target indicator.” This should read “manipulation of the direction controls adjusts the target indicator.”
Claim 1, line 20 recites “identifying interiors structures.” This should read “identifying interior
Claim 5, line 2 recites “a catheter-securing mechanism;” This should read “a catheter-securing mechanism.”
Claim 12, line 2 recites “a catheter-securing mechanism;” This should read “a catheter-securing mechanism.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1, line 22 recites “determining a horizontal angle of the blood vessel using the peripheral sweep bar.” In light of the specification and drawings one of ordinary skill in the art before the effective filing date of the claimed invention would not be able to determine without undue experimentation how to perform the limitation “determining a horizontal angle of a blood vessel”. Paragraph [0025] and Fig. 3 do not disclose an apparatus or method configured to perform this function, for example, no steps are detailed between the peripheral sweep bar and deriving a horizontal angle.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the first controller" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1, line 22 recites “determining a horizontal angle of the blood vessel using the peripheral sweep bar.” In light of the specification and drawings one of ordinary skill in the art before the effective filing date of the claimed invention would not be able to determine without undue experimentation how to perform the limitation “determining a horizontal angle of a blood vessel”. Paragraph [0025] and Fig. 3 do not disclose an apparatus or method configured to perform this function, for example, no steps are detailed between the peripheral sweep bar and deriving a horizontal angle. The scope of claim 1 is unclear as the scope of claim 1, line 22 is not supported by the specification. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Herlihy et al. (U.S. Pub. No. 2010/0010505), hereinafter “Herlihy”, in further view of Sheldon et al. (U.S. Pub. No. 2012/0259221), hereinafter “Sheldon”, in further view of Kim et al. (U.S. Pub. No. 2017/0361032), hereinafter “Kim”, in further view of Cox et al. (U.S. Pub. No. 2018/0279996), hereinafter “Cox”.

Regarding claim 1, Herlihy discloses a method of inserting a needle into a lumen of a blood vessel (“methods… for introducing a medical device into a body… for cannulating a bodily cavity… to percutaneously place a central venous catheter into the central veins, or to place an introducer needle into a central vein, thereby facilitating placement of a central venous catheter” [0003]) using a visual-assisted insertion device (VAID) (“an image guided robotic device 5 for placing a catheter or needle into a lumen of a blood vessel” Herlihy, [0036]), the VAID comprising:
a housing (“an image guide portable device 100 for placing a catheter or needle into a lumen of a blood vessel. The device 100 has a console 110, a handle 115, and an actuator 120 for deploying the needle and the catheter” Herlihy, [0055]; also see Herlihy, Fig. 9);
an ultrasound imaging mechanism operatively coupled to the housing (“an image guide portable device 100 for placing a catheter or needle into a lumen of a blood vessel. The device 100 has a console 110, a handle 115, and an actuator 120 for deploying the needle and the catheter… console 110 includes an imaging machine” Herlihy, [0055]; “The imaging machine may be an ultrasound machine” [0056]; also see Herlihy, Fig. 9), the ultrasound imaging mechanism provides a live view showing interior structures in a human body of the subject (“The imaging function may be used to delineate the geometry and position of the target vessel… The ultrasound machine 11 may analyze the ultrasound data and display the result on the monitor 12…Viewing the monitor 12, the operator may move the device 5 until the desired position (e.g., lumen) for the needle is aligned with the crosshair on the monitor 12” Herlihy, [0037], [0047], and [0056]);
a first controller (“a handle may be attached to the actuator housing 21 for handling of the device” Herlihy, [0036]; “device 100 has a console 110, a handle 115” Herlihy, [0055]; also see Herlihy, Fig. 9) operatively coupled to said at least one imaging mechanism for controlling a position of said ultrasound imaging mechanism with respect to the housing (“The device 5 is moved by the operator until a precise location in the target lumen is aligned with the crosshair on the monitor 12” Herlihy, [0047]; “device 100 may also have multiple buttons to control the each step of the operation… one for operating the imaging machine, one for injecting the needle and the catheter and one for ejecting the needle from the device 100” Herlihy, [0055]; “viewing the monitor, the operator may move the device 100 until desired position for the needle is in the target zone” Herlihy, [0056]; “The imaging capabilities may allow the robotic device to detect or delineate the geometry and position of the target anatomical structure. In this respect, an operator may rely on the imaging capability to position and aim the device for a specific location in the targeted structure and thereafter instruct the controller to actuate the actuator to introduce the medical device into the targeted structure. Additionally, the imaging capabilities may allow the operator to select a path for the needle to prevent the needle from accidentally puncturing adjacent structures” Herlihy, [0071]), the first controller moves the ultrasound mechanism along the body contact area (“The device 100 is then positioned adjacent the patient” Herlihy, [0064]; also see Herlihy, Figs. 4A, 5A, 6A, 7A, and 15-18);
a display screen provided on the housing (“the monitor 12 may be sized for mounting on the console 10 such that the monitor 12 is portable with the device 5” Herlihy, [0037]; “The console 110 includes an imaging machine, a monitor 122” Herlihy, [0055]; also see Herlihy, Figs. 2 and 9-10) to display the live view showing interior structures of the subject and a target indicator depicting a target within the subject (“The imaging function may be used to delineate the geometry and position of the target vessel… The ultrasound machine 11 may analyze the ultrasound data and display the result on the monitor 12…Viewing the monitor 12, the operator may move the device 5 until the desired position (e.g., lumen) for the needle is aligned with the crosshair on the monitor 12” Herlihy, [0037], [0047], and [0056]);
a motorized needle guide coupled to a needle (“an image guide portable device 100 for placing a catheter or needle into a lumen of a blood vessel. The device 100 has a console 110, a handle 115, and an actuator 120 for deploying the needle and the catheter” Herlihy, [0055]; also see Herlihy, Fig. 9; “The device 5 may include a first injector motor 31 for advancing or retracing the needle and a second injector motor 32 for advancing or retracing the catheter relative to the needle. An exemplary injector motor is a linear motor. The linear motors 31, 32 may be provided with force feedback and position sensing capabilities such that the location of the needle or catheter may be determined at anytime. The device 5 also includes a rotary motor 33 for advancing or retracing the guide wire.” Herlihy, [0041]);
a first controller (“a handle may be attached to the actuator housing 21 for handling of the device” Herlihy, [0036]; “device 100 has a console 110, a handle 115” Herlihy, [0055]; also see Herlihy, Fig. 9) comprising directional control (“The monitors 12 may display a target zone such as a crosshair viewable by the operator. Viewing the monitor 12, the operator may move the device 5 until the desired position (e.g., lumen) for the needle is aligned with the crosshair on the monitor 12. Use of the crosshair may allow for precise targeting in the lumen of the vessel, such as the center of the lumen” Herlihy, [0037]; “The device 5 is moved by the operator until a precise location in the target lumen is aligned with the crosshair on the monitor 12” Herlihy, [0047]; “viewing the monitor, the operator may move the device 100 until desired position for the needle is in the target zone” Herlihy, [0056]; “The imaging capabilities may allow the robotic device to detect or delineate the geometry and position of the target anatomical structure. In this respect, an operator may rely on the imaging capability to position and aim the device for a specific location in the targeted structure and thereafter instruct the controller to actuate the actuator to introduce the medical device into the targeted structure. Additionally, the imaging capabilities may allow the operator to select a path for the needle to prevent the needle from accidentally puncturing adjacent structures” Herlihy, [0071]) and a needle-insertion button (“control buttons… one for injecting the needle and the catheter” [0055]), manipulation of the directional control adjusts the target indicator and the motorized needle guide (“The monitors 12 may display a target zone such as a crosshair viewable by the operator. Viewing the monitor 12, the operator may move the device 5 until the desired position (e.g., lumen) for the needle is aligned with the crosshair on the monitor 12. Use of the crosshair may allow for precise targeting in the lumen of the vessel, such as the center of the lumen.” [0037]; “the controller may control activation of the actuator and adjust the azimuth angle of the actuator 20 for penetration into the skin and direct the needle to the location identified by the crosshair. A suitable controller may be a microprocessor” Herlihy, [0038]; “Using ultrasound imaging, the device 5 identifies the target lumen, which, in this example, is the central vein 7. The device 5 is moved by the operator until a precise location in the target lumen is aligned with the crosshair on the monitor 12. Additionally, the imaging function allows the operator to select a path for the needle 60 to avoid accidentally puncturing any adjacent structures. The console 10 or the actuator 20 may be pivoted to facilitate identification of the target lumen.” [0047]; “FIG. 5A shows introduction of the needle 60 and the catheter 55 into the vessel 7. The actuator 20 has pivoted to the proper angle for insertion of the needle 60 and the co-axially disposed catheter 55. From the position in FIG. 4A, the operator instructs the controller 14 to activate the first linear motor 31 to advance the needle 60 and the catheter 55” Herlihy, [0047]-[0048] and [0064]-[0065]; “device 100 may also have multiple buttons to control the each step of the operation… one for operating the imaging machine, one for injecting the needle and the catheter and one for ejecting the needle from the device 100” Herlihy, [0055]; “The controller is adapted to process the ultrasound data and control the actuator 120 to deploy the needle to the central vein. For example, the controller may include programmable logic to determine the distance to the lumen and to adjust the azimuth angle of the actuator 120 for penetration into the skin” Herlihy, [0057]; “the actuator 120 may be pivoted relative to the console 110 to adjust the azimuth of the needle for insertion” [0058]; “The imaging capabilities may allow the robotic device to detect or delineate the geometry and position of the target anatomical structure. In this respect, an operator may rely on the imaging capability to position and aim the device for a specific location in the targeted structure and thereafter instruct the controller to actuate the actuator to introduce the medical device into the targeted structure. Additionally, the imaging capabilities may allow the operator to select a path for the needle to prevent the needle from accidentally puncturing adjacent structures” Herlihy, [0071]);
the method comprising:
placing the VAID device on a body surface of the subject (“The device 100 is then positioned adjacent the patient” Herlihy, [0064]; also see Herlihy, Figs. 4A, 5A, 6A, 7A, and 15-18);
identifying interiors structures below the body surface using the ultrasound imaging mechanism and the display screen (“The robotic device is provided with ultrasound capability to detect and image the target vessel. The controller is adapted to determine the distance to the target vessel using the ultrasound image and information.” [0011]; “the monitor may be provided with crosshairs to facilitate targeting of the bodily cavity.” [0017]; “The imaging function may be used to delineate the geometry and position of the target vessel. In one embodiment, the ultrasound machine 11 has Doppler signaling for locating and targeting of the central vein below the skin… The ultrasound machine 11 may analyze the ultrasound data and display the result on the monitor 12… The monitors 12 may display a target zone such as a crosshair viewable by the operator. Viewing the monitor 12, the operator may move the device 5 until the desired position (e.g., lumen) for the needle is aligned with the crosshair on the monitor 12. Use of the crosshair may allow for precise targeting in the lumen of the vessel, such as the center of the lumen. Alternatively, the target zone in the vein may be determined by the programmable logic in the controller.” [0037]; “the controller may control activation of the actuator and adjust the azimuth angle of the actuator 20 for penetration into the skin and direct the needle to the location identified by the crosshair. A suitable controller may be a microprocessor.” [0038]; “Using ultrasound imaging, the device 5 identifies the target lumen, which, in this example, is the central vein 7. The device 5 is moved by the operator until a precise location in the target lumen is aligned with the crosshair on the monitor 12. Additionally, the imaging function allows the operator to select a path for the needle 60 to avoid accidentally puncturing any adjacent structures. The console 10 or the actuator 20 may be pivoted to facilitate identification of the target lumen. The target sets the floor or maximum penetration depth.” [0047]; “The controller is adapted to process the ultrasound data and control the actuator 120 to deploy the needle to the central vein. For example, the controller may include programmable logic to determine the distance to the lumen and to adjust the azimuth angle of the actuator 120 for penetration into the skin.” [0056]-[0057]; “Using ultrasound imaging, the device 100 identifies the central vein 7 in the patient. From that image, a center point or target and an azimuth for the needle's descent will be determined by the controller. The target sets the floor or maximum penetration depth.” [0064]; “The imaging capabilities may allow the robotic device to detect or delineate the geometry and position of the target anatomical structure. In this respect, an operator may rely on the imaging capability to position and aim the device for a specific location in the targeted structure and thereafter instruct the controller to actuate the actuator to introduce the medical device into the targeted structure” [0071]);
determining a horizontal angle of the blood vessel (determining the center point of a lumen and the azimuth angle between the lumen axis and the needle axis, [0037] and [0064]);
centering the target indicator within the blood vessel using the directional control (“The monitors 12 may display a target zone such as a crosshair viewable by the operator. Viewing the monitor 12, the operator may move the device 5 until the desired position (e.g., lumen) for the needle is aligned with the crosshair on the monitor 12. Use of the crosshair may allow for precise targeting in the lumen of the vessel, such as the center of the lumen.” [0037]-[0038]; “Using ultrasound imaging, the device 100 identifies the central vein 7 in the patient. From that image, a center point or target and an azimuth for the needle's descent will be determined by the controller. The target sets the floor or maximum penetration depth” [0064]-[0065]); and inserting the needle to the target using the needle-insertion button (“device 100 may also have multiple buttons to control the each step of the operation… one for operating the imaging machine, one for injecting the needle and the catheter and one for ejecting the needle from the device 100” Herlihy, [0055]; “The controller 14 is adapted to process the ultrasound data and control the actuator 20 to deploy the needle to the central vein. In one embodiment, the controller 14 may include programmable logic to process information from the imaging machine 11 and determine the distance to the lumen. The controller may also include programmable logic to cause the actuator 20 to deploy the needle, guide wire, and/or the catheter into the lumen. In one embodiment, the position of the actuator 20 on the device 5 is fixed such that the device 5 is preset to introduce the medical device to the location identified by the crosshair. In another embodiment, the controller may control activation of the actuator and adjust the azimuth angle of the actuator 20 for penetration into the skin and direct the needle to the location identified by the crosshair. A suitable controller may be a microprocessor.” [0038]; “FIG. 15 shows the device 100 with the actuator 120 pivoted to the proper angle for insertion of the needle 172 and the co-axially disposed catheter 170. From this position, the controller activates the actuator 120 to insert the needle 172.” [0065]).
However, Herlihy may not explictly disclose a peripheral sweep bar operatively coupled to said at least one imaging mechanism for controlling control a position of said the ultrasound imaging mechanism with respect to the housing, the first controller moves the ultrasound mechanism along the body contact area without moving the housing; 
a first controller comprising directional controls, wherein manipulation of the directional controls adjusts the target indicator and the motorized needle guide;
determining a horizontal angle of the blood vessel using the peripheral sweep bar; and
centering the target indicator within the blood vessel using the directional controls.
However, in the same field of endeavor of ultrasound guided needle insertion, Sheldon teaches a first controller comprising directional controls (thumb control 170), wherein manipulation of the directional controls adjusts the target indicator and the motorized needle guide (“The operator may move the thumb control 170 to place the target site circle on the vessel in step S125… Once the operator confirms that the candidate vessel is large enough, the operator may complete step S125 by centering the target site on the center of the vessel, as shown in FIG. 8” Sheldon, [0045]; “However, target site 355 can be adjusted up and down within target site boundary 360 to achieve different insertion depths. For example, thumb control 170 may be utilized to adjust the position of target site 355. Target vessel 370 is a circle that represents an image that is generated by image capturing instrument 45 when handheld robotic device 70 is placed on a vessel, such as a patient's vessel or vessel targets 325 in alignment cube 300. When target site 355 and target site boundary 360 are properly centered on target vessel 370, handheld robotic device 70 can calculate the depth of target vessel 370 and automatically adjust cartridge carrier 110 to achieve the desired insertion depth.” [0052]);
centering the target indicator within the blood vessel using the directional controls (“The operator may move the thumb control 170 to place the target site circle on the vessel in step S125… Once the operator confirms that the candidate vessel is large enough, the operator may complete step S125 by centering the target site on the center of the vessel, as shown in FIG. 8” Sheldon, [0045]; “However, target site 355 can be adjusted up and down within target site boundary 360 to achieve different insertion depths. For example, thumb control 170 may be utilized to adjust the position of target site 355. Target vessel 370 is a circle that represents an image that is generated by image capturing instrument 45 when handheld robotic device 70 is placed on a vessel, such as a patient's vessel or vessel targets 325 in alignment cube 300. When target site 355 and target site boundary 360 are properly centered on target vessel 370, handheld robotic device 70 can calculate the depth of target vessel 370 and automatically adjust cartridge carrier 110 to achieve the desired insertion depth.” [0052]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Herlihy’s disclosure of a button to advance the catheter with Sheldon’s teaching of a thumb control to align and center the target as Sheldon explictly states that by providing a user operated system for CVC placement results in an “insertion system [that] is portable, reusable, robotic, and easily operated” (Sheldon, [0027]).
However, while Herlihy in further view of Sheldon teaches determining a horizontal angle of the blood vessel, Herlihy in further view of Sheldon may not explictly teach a peripheral sweep bar operatively coupled to said at least one imaging mechanism for controlling control a position of said the ultrasound imaging mechanism with respect to the housing, the first controller moves the ultrasound mechanism along the body contact area without moving the housing; 
determining a horizontal angle of the blood vessel using the peripheral sweep bar.
However, in the same field of endeavor, Kim teaches a peripheral sweep bar operatively coupled to said at least one imaging mechanism for controlling control a position of said the ultrasound imaging mechanism with respect to the housing (Figure 2 demonstrates that the handle of the ultrasound apparatus, #1, serves as a sweep bar permitting the movement of the ultrasound transducer along the longitudinal axis of the housing body, #110, along grooves, #112, Fig. 2, [0052]-[0059]), the first controller moves the ultrasound mechanism along the body contact area without moving the housing (Figure 2 demonstrates that the ultrasound apparatus moves freely along the longitudinal axis of the housing body, #110; Fig. 2, [0052]-[0059]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Herlihy in further view of Sheldon’s teaching of an ultrasound imager with Kim’s teaching of a handle and grooves to provide movement of the ultrasound imager without moving the enclosure to achieve the predictable result of expanding the number of visualizable targets available to be targeted at different depths corresponding to various guide angles by allowing for the adjustment of the distance between the needle guide and the ultrasound imager. 
However, while Herlihy in further view of Sheldon in further view of Kim teaches determining a horizontal angle of the blood vessel and a peripheral sweep bar for moving the ultrasound imager, Herlihy in further view of Sheldon in further view of Kim may not explictly teach determining the horizontal angle of the blood vessel using the ultrasound imager sweep.
However, in solving the same problem of viewing an interventional medical device as it is advanced along the length of a lumen of a blood vessel, Cox teaches determining the horizontal angle of the blood vessel using the ultrasound imager sweep (repeatedly acquiring the center point of the vessel lumen between image slices determines a centerline/axis of the vessel lumen, [0020], [0192]-[0193]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Herlihy in further view of Sheldon in further view of Kim’s teaching of acquiring the center point of the vessel lumen and a peripheral sweep bar to translate the ultrasound array with Cox’s teaching of acquiring the center point of the vessel lumen across multiple points along the vessel lumen using the translation of a swept ultrasound array to achieve the predictable result of improving the scanning time by allowing the ultrasound imaging to be focused along the vessel lumen and thereby reducing the amount of unnecessary data acquired. Cox, [0125].

Regarding claim 2, Herlihy discloses advancing the needle in the lumen (“insertion is stopped by the controller 14 when the needle 60 has penetrated the vessel 7 to the proper depth identified by the crosshair… the catheter 55 and the needle 60 are inserted into the vessel 7 simultaneously… the catheter 55 is at least partially advanced past the needle 60 and over the guide wire 70… [a]fter placement of the catheter 44, the needle 60 and the guide wire 70 are retrieved” Herlihy, [0048]-[0051]; “the catheter 170 may be advanced along the guidewire 176 before the needle 172 is retracted” Herlihy, [0065]-[0068]; also see Herlihy, Figs.  5A, 6A, 7A, and 17 and 18 demonstrating that the needle is advanced to target depths within the lumen by the operator using the controllers), wherein advancing the needle within the lumen comprises: 
changing the target indicator using the directional control (“The monitors 12 may display a target zone such as a crosshair viewable by the operator. Viewing the monitor 12, the operator may move the device 5 until the desired position (e.g., lumen) for the needle is aligned with the crosshair on the monitor 12. Use of the crosshair may allow for precise targeting in the lumen of the vessel, such as the center of the lumen.” [0037]; “the controller may control activation of the actuator and adjust the azimuth angle of the actuator 20 for penetration into the skin and direct the needle to the location identified by the crosshair. A suitable controller may be a microprocessor” Herlihy, [0038]; “Using ultrasound imaging, the device 5 identifies the target lumen, which, in this example, is the central vein 7. The device 5 is moved by the operator until a precise location in the target lumen is aligned with the crosshair on the monitor 12. Additionally, the imaging function allows the operator to select a path for the needle 60 to avoid accidentally puncturing any adjacent structures. The console 10 or the actuator 20 may be pivoted to facilitate identification of the target lumen.” [0047]; “FIG. 5A shows introduction of the needle 60 and the catheter 55 into the vessel 7. The actuator 20 has pivoted to the proper angle for insertion of the needle 60 and the co-axially disposed catheter 55. From the position in FIG. 4A, the operator instructs the controller 14 to activate the first linear motor 31 to advance the needle 60 and the catheter 55” Herlihy, [0047]-[0048] and [0064]-[0065]; “device 100 may also have multiple buttons to control the each step of the operation… one for operating the imaging machine, one for injecting the needle and the catheter and one for ejecting the needle from the device 100” Herlihy, [0055]; “The controller is adapted to process the ultrasound data and control the actuator 120 to deploy the needle to the central vein. For example, the controller may include programmable logic to determine the distance to the lumen and to adjust the azimuth angle of the actuator 120 for penetration into the skin” Herlihy, [0057]; “the actuator 120 may be pivoted relative to the console 110 to adjust the azimuth of the needle for insertion” [0058]; “The imaging capabilities may allow the robotic device to detect or delineate the geometry and position of the target anatomical structure. In this respect, an operator may rely on the imaging capability to position and aim the device for a specific location in the targeted structure and thereafter instruct the controller to actuate the actuator to introduce the medical device into the targeted structure. Additionally, the imaging capabilities may allow the operator to select a path for the needle to prevent the needle from accidentally puncturing adjacent structures” Herlihy, [0071]); and
pressing the needle-insertion button to advance the needle (“The device 5 is moved by the operator until a precise location in the target lumen is aligned with the crosshair on the monitor 12” Herlihy, [0047]; “device 100 may also have multiple buttons to control the each step of the operation… one for operating the imaging machine, one for injecting the needle and the catheter and one for ejecting the needle from the device 100” Herlihy, [0055]; “viewing the monitor, the operator may move the device 100 until desired positon for the needle is in the target zone” Herlihy, [0056]; “The controller 14 is adapted to process the ultrasound data and control the actuator 20 to deploy the needle to the central vein. In one embodiment, the controller 14 may include programmable logic to process information from the imaging machine 11 and determine the distance to the lumen. The controller may also include programmable logic to cause the actuator 20 to deploy the needle, guide wire, and/or the catheter into the lumen. In one embodiment, the position of the actuator 20 on the device 5 is fixed such that the device 5 is preset to introduce the medical device to the location identified by the crosshair. In another embodiment, the controller may control activation of the actuator and adjust the azimuth angle of the actuator 20 for penetration into the skin and direct the needle to the location identified by the crosshair. A suitable controller may be a microprocessor.” [0038]; “FIG. 15 shows the device 100 with the actuator 120 pivoted to the proper angle for insertion of the needle 172 and the co-axially disposed catheter 170. From this position, the controller activates the actuator 120 to insert the needle 172.” [0065]; “The imaging capabilities may allow the robotic device to detect or delineate the geometry and position of the target anatomical structure. In this respect, an operator may rely on the imaging capability to position and aim the device for a specific location in the targeted structure and thereafter instruct the controller to actuate the actuator to introduce the medical device into the targeted structure. Additionally, the imaging capabilities may allow the operator to select a path for the needle to prevent the needle from accidentally puncturing adjacent structures” Herlihy, [0071]).
However, Herlihy may not explictly disclose changing the live view on the display screen to display an advance section of the blood vessel; and changing the target indicator using the directional controls.
However, in the same field of endeavor of ultrasound guided needle insertion, Sheldon discloses changing the target indicator using the directional controls (“The operator may move the thumb control 170 to place the target site circle on the vessel in step S125… Once the operator confirms that the candidate vessel is large enough, the operator may complete step S125 by centering the target site on the center of the vessel, as shown in FIG. 8” Sheldon, [0045]; “However, target site 355 can be adjusted up and down within target site boundary 360 to achieve different insertion depths. For example, thumb control 170 may be utilized to adjust the position of target site 355. Target vessel 370 is a circle that represents an image that is generated by image capturing instrument 45 when handheld robotic device 70 is placed on a vessel, such as a patient's vessel or vessel targets 325 in alignment cube 300. When target site 355 and target site boundary 360 are properly centered on target vessel 370, handheld robotic device 70 can calculate the depth of target vessel 370 and automatically adjust cartridge carrier 110 to achieve the desired insertion depth.” [0052]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Herlihy’s disclosure of a button to advance the catheter with Sheldon’s teaching of a thumb control to align and center the target as Sheldon explictly states that by providing a user operated system for CVC placement results in an “insertion system [that] is portable, reusable, robotic, and easily operated” (Sheldon, [0027]).
However, Herlihy in further view of Sheldon may not explictly teach changing the live view on the display screen to display an advance section of the blood vessel.
However, in solving the same problem of viewing an interventional medical device as it moves along the length of a lumen of a blood vessel, Cox teaches changing the live view on the display screen to display an advance section of the blood vessel (“The processor circuit is configured to execute program instructions to process the two-dimensional ultrasound slice data to generate the ultrasound image for display at the display screen. Also, the processor circuit is configured to generate a positioning signal based on the tip location data and the probe location data to dynamically position the active ultrasound transducer array at a desired imaging location of the plurality of discrete imaging locations so that the two-dimensional ultrasound slice data includes at least the distal tip of the interventional medical device so long as a location of the distal tip of the interventional medical device remains in the three-dimensional imaging volume” Cox, [0006], [0016], and [0075]-[0085]; “the term ‘interventional medical device’ is an elongate intrusive medical device that is configured to be inserted into the tissue, vessel or cavity of a patient… a catheter… a guide wire… a needle” Cox, [0061]; also see Cox, Figs. 5A-6B),
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Herlihy’s disclosure of imaging and displaying a first and second target within a lumen of a blood vessel with Cox’s teaching of moving the ultrasound transducer along the length of the lumen of the blood vessel to provide at least a first and second view of the distal tip of a needle as Cox explictly states that this system “assists a person not experienced in ultrasound imaging in successful image acquisition” (Cox, [0004]).

Regarding claim 3, Herlihy may not explictly disclose a tip of the needle is not visible on the display screen when the live view is changed to display the advance section of the blood vessel.
However, in solving the same problem of viewing an interventional medical device as it moves along the length of a lumen of a blood vessel, Cox teaches a tip of the needle is not visible on the display screen when the live view is changed to display the advance section of the blood vessel (“The processor circuit is configured to execute program instructions to process the two-dimensional ultrasound slice data to generate the ultrasound image for display at the display screen. Also, the processor circuit is configured to generate a positioning signal based on the tip location data and the probe location data to dynamically position the active ultrasound transducer array at a desired imaging location of the plurality of discrete imaging locations so that the two-dimensional ultrasound slice data includes at least the distal tip of the interventional medical device so long as a location of the distal tip of the interventional medical device remains in the three-dimensional imaging volume” Cox, [0006], [0016], and [0075]-[0085]; “the term ‘interventional medical device’ is an elongate intrusive medical device that is configured to be inserted into the tissue, vessel or cavity of a patient… a catheter… a guide wire… a needle” Cox, [0061]; also see Cox, Figs. 5A-6B),
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Herlihy’s disclosure of imaging and displaying a first and second target within a lumen of a blood vessel with Cox’s teaching of moving the ultrasound transducer along the length of the lumen of the blood vessel to provide at least a first and second view of the distal tip of a needle as Cox explictly states that this system “assists a person not experienced in ultrasound imaging in successful image acquisition” (Cox, [0004]).

Regarding claim 4, Herlihy discloses the first controller further comprises a button (“The device 100 may also have multiple buttons to control the each step of the operation. For example…, one for injecting the needle and the catheter” [0055]), and wherein the method further comprises advancing a catheter over the needle by pressing the button (“The insertion is stopped by the controller 14 when the needle 60 has penetrated the vessel 7 to the proper depth identified by the crosshair… catheter 55 is at least partially advanced past the needle 60… after the guide wire 70 has extended past the needle tip, the second linear motor 32 is activated to advance the second holder 62 and the catheter 55. The catheter 55 is at least partially advanced past the needle 60 and over the guide wire 70” Herlihy, [0048]-[0051]).
However, Herlihy may not explictly disclose a trigger.
However, in the same field of endeavor of ultrasound guided needle insertion, Sheldon teaches a trigger (trigger control, #190, Sheldon, Figs. 2A and 2B; “Trigger control 190 may be utilized to activate needle insertion, sheath insertion, needle retraction, guidewire insertion, and the like” Sheldon, [0035]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Herlihy’s disclosure of a button to advance the catheter with Sheldon’s teaching of a trigger as Sheldon explictly states that by providing a user operated system for CVC placement results in an “insertion system [that] is portable, reusable, robotic, and easily operated” (Sheldon, [0027]).  

Regarding claim 5, Herlihy discloses the neck of the catheter is locked into place by a catheter-securing mechanism (“After insertion of the needle 172 and the catheter 170, the catheter conveyor 153 is retracted toward the carrier 130 and positioned over the catheter 170, as shown in FIG. 17. The catheter gripper 155 is then activated to grip the extensions 171 on the catheter 170” Herlihy, [0067]).

Regarding claim 6, Herlihy discloses the needle is withdrawn after the catheter is advanced over the needle (“After placement of the catheter 55, the needle 60 and the guide wire 70 are retrieved.” [0052]; see also [0068]).

Regarding claim 7, Herlihy discloses the first controller further comprises an abort button (“the device 100 may have two control buttons; one for starting the entire operation and one for emergency stop. The device 100 may also have multiple buttons to control the each step of the operation… one for ejecting the needle from the device 100” Herlihy, [0036]), and wherein the method further comprising withdrawing the needle by pressing the abort button (“Retraction of the needle 172 moves the needle 172 back into the cartridge 150” [0068]).

Regarding claim 8, Herlihy discloses pressing the abort button releases the catheter-securing mechanism (“The operator may now activate the eject button to release the catheter gripper 155 and release the cartridge locking mechanism 145 on the carrier 130.” [0069]).

Regarding claim 9, Herlihy discloses pressing the button (“The device 100 may also have multiple buttons to control the each step of the operation.” [0055]) locks the catheter into place using a catheter-securing mechanism (“After insertion of the needle 172 and the catheter 170, the catheter conveyor 153 is retracted toward the carrier 130 and positioned over the catheter 170, as shown in FIG. 17. The catheter gripper 155 is then activated to grip the extensions 171 on the catheter 170” Herlihy, [0067]) and withdraws the needle (“After placement of the catheter 55, the needle 60 and the guide wire 70 are retrieved.” [0052]; see also [0068]).
However, Herlihy may not explictly disclose a trigger.
However, in the same field of endeavor of ultrasound guided needle insertion, Sheldon teaches a trigger (trigger control, #190, Sheldon, Figs. 2A and 2B; “Trigger control 190 may be utilized to activate needle insertion, sheath insertion, needle retraction, guidewire insertion, and the like” Sheldon, [0035]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Herlihy’s disclosure of a button to advance the catheter with Sheldon’s teaching of a trigger as Sheldon explictly states that by providing a user operated system for CVC placement results in an “insertion system [that] is portable, reusable, robotic, and easily operated” (Sheldon, [0027]).  

Regarding claim 10, Herlihy discloses removing the VAID from the body surface after the catheter is locked into place (“The operator may now activate the eject button to release the catheter gripper 155 and release the cartridge locking mechanism 145 on the carrier 130… The device 100 may be used again with a new cartridge. FIG. 19 shows one end of the catheter placed in the vein 7 and the other end on the skin surface 8.” [0069]).

Regarding claim 11, Herlihy discloses the first controller further comprises a button (“The device 100 may also have multiple buttons to control the each step of the operation. For example…, one for injecting the needle and the catheter” [0055]), and wherein the method further comprises advancing a catheter over the needle by pressing the button (“The insertion is stopped by the controller 14 when the needle 60 has penetrated the vessel 7 to the proper depth identified by the crosshair… catheter 55 is at least partially advanced past the needle 60… after the guide wire 70 has extended past the needle tip, the second linear motor 32 is activated to advance the second holder 62 and the catheter 55. The catheter 55 is at least partially advanced past the needle 60 and over the guide wire 70” Herlihy, [0048]-[0051]).
However, Herlihy may not explictly disclose a trigger. 
However, in the same field of endeavor of ultrasound guided needle insertion, Sheldon teaches a trigger (trigger control, #190, Sheldon, Figs. 2A and 2B; “Trigger control 190 may be utilized to activate needle insertion, sheath insertion, needle retraction, guidewire insertion, and the like” Sheldon, [0035]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Herlihy’s disclosure of a button to advance the catheter with Sheldon’s teaching of a trigger as Sheldon explictly states that by providing a user operated system for CVC placement results in an “insertion system [that] is portable, reusable, robotic, and easily operated” (Sheldon, [0027]).  

Regarding claim 12, Herlihy discloses the neck of the catheter is locked into place by a catheter-securing mechanism (“After insertion of the needle 172 and the catheter 170, the catheter conveyor 153 is retracted toward the carrier 130 and positioned over the catheter 170, as shown in FIG. 17. The catheter gripper 155 is then activated to grip the extensions 171 on the catheter 170” Herlihy, [0067]).

Regarding claim 13, Herlihy discloses the needle is withdrawn after the catheter is advanced over the needle (“After placement of the catheter 55, the needle 60 and the guide wire 70 are retrieved.” [0052]; see also [0068]).

Regarding claim 14, Herlihy discloses the first controller further comprises an abort button (“the device 100 may have two control buttons; one for starting the entire operation and one for emergency stop. The device 100 may also have multiple buttons to control the each step of the operation… one for ejecting the needle from the device 100” Herlihy, [0036]), and wherein the method further comprising withdrawing the needle by pressing the abort button (“Retraction of the needle 172 moves the needle 172 back into the cartridge 150” [0068]).

Regarding claim 15, Herlihy discloses pressing the abort button releases the catheter-securing mechanism (“The operator may now activate the eject button to release the catheter gripper 155 and release the cartridge locking mechanism 145 on the carrier 130.” [0069]).
 
Regarding claim 16, Herlihy discloses pressing the button (“The device 100 may also have multiple buttons to control the each step of the operation.” [0055]) locks the catheter into place using a catheter-securing mechanism (“After insertion of the needle 172 and the catheter 170, the catheter conveyor 153 is retracted toward the carrier 130 and positioned over the catheter 170, as shown in FIG. 17. The catheter gripper 155 is then activated to grip the extensions 171 on the catheter 170” Herlihy, [0067]) and withdraws the needle (“After placement of the catheter 55, the needle 60 and the guide wire 70 are retrieved.” [0052]; see also [0068]).
However, Herlihy may not explictly disclose a trigger.
However, in the same field of endeavor of ultrasound guided needle insertion, Sheldon teaches a trigger (trigger control, #190, Sheldon, Figs. 2A and 2B; “Trigger control 190 may be utilized to activate needle insertion, sheath insertion, needle retraction, guidewire insertion, and the like” Sheldon, [0035]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Herlihy’s disclosure of a button to advance the catheter with Sheldon’s teaching of a trigger as Sheldon explictly states that by providing a user operated system for CVC placement results in an “insertion system [that] is portable, reusable, robotic, and easily operated” (Sheldon, [0027]).  

Regarding claim 17, Herlihy discloses removing the VAID from the body surface after the catheter is locked into place (“The operator may now activate the eject button to release the catheter gripper 155 and release the cartridge locking mechanism 145 on the carrier 130… The device 100 may be used again with a new cartridge. FIG. 19 shows one end of the catheter placed in the vein 7 and the other end on the skin surface 8.” [0069]).

Regarding claim 18, Herlihy discloses the first controller further comprises an abort button (“the device 100 may have two control buttons; one for starting the entire operation and one for emergency stop. The device 100 may also have multiple buttons to control the each step of the operation… one for ejecting the needle from the device 100” Herlihy, [0036]), and wherein the method further comprising withdrawing the needle by pressing the abort button (“Retraction of the needle 172 moves the needle 172 back into the cartridge 150” [0068]).

Regarding claim 19, Herlihy may not explictly disclose a view-plane selector, and wherein identifying interiors structures below the body surface further comprises manipulating the view-plane selector.
However, in solving the same problem of viewing an interventional medical device as it moves along the length of a lumen of a blood vessel, Cox teaches a view-plane selector, and identifying interiors structures below the body surface further comprises manipulating the view-plane selector (“user controls 96 of graphical user interface 22 may include one or more slice selection sliders 102, such as a coronal slider 102-1 and a sagittal slider 102-2, to provide a sequential variation from an automatically, or manually, selected two-dimensional ultrasound image slice being displayed… particular region of interest…” Cox, [0127]-[0130]; Figures 11-13 demonstrate selections of slices for display of the blood vessel lumen).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Herlihy’s disclosure of imaging and displaying a first and second target within a lumen of a blood vessel with Cox’s teaching of moving the ultrasound transducer along the length of the lumen of the blood vessel to provide at least a first and second view of the distal tip of a needle as Cox explictly states that this system “assists a person not experienced in ultrasound imaging in successful image acquisition” (Cox, [0004]).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Herlihy in further view of Cox.

Regarding claim 20, Herlihy discloses a visual-assisted insertion device (VAID) (“an image guided robotic device 5 for placing a catheter or needle into a lumen of a blood vessel” Herlihy, [0036]):
a housing (“an image guide portable device 100 for placing a catheter or needle into a lumen of a blood vessel. The device 100 has a console 110, a handle 115, and an actuator 120 for deploying the needle and the catheter” Herlihy, [0055]; also see Herlihy, Fig. 9);
a needle-insertion apparatus housed in the housing (“an image guide portable device 100 for placing a catheter or needle into a lumen of a blood vessel. The device 100 has a console 110, a handle 115, and an actuator 120 for deploying the needle and the catheter” Herlihy, [0055]; also see Herlihy, Fig. 9),
at least one imaging mechanism operatively coupled to the housing (“an image guide portable device 100 for placing a catheter or needle into a lumen of a blood vessel. The device 100 has a console 110, a handle 115, and an actuator 120 for deploying the needle and the catheter… console 110 includes an imaging machine” Herlihy, [0055]; also see Herlihy, Fig. 9), said at least one imaging mechanism provides a live view showing interior structures in a human body of the subject (“The imaging function may be used to delineate the geometry and position of the target vessel… The ultrasound machine 11 may analyze the ultrasound data and display the result on the monitor 12…Viewing the monitor 12, the operator may move the device 5 until the desired position (e.g., lumen) for the needle is aligned with the crosshair on the monitor 12” Herlihy, [0037], [0047], and [0056]), and
a motorized needle guide for housing and positioning a needle (“an image guide portable device 100 for placing a catheter or needle into a lumen of a blood vessel. The device 100 has a console 110, a handle 115, and an actuator 120 for deploying the needle and the catheter” Herlihy, [0055]; also see Herlihy, Fig. 9; “The device 5 may include a first injector motor 31 for advancing or retracing the needle and a second injector motor 32 for advancing or retracing the catheter relative to the needle. An exemplary injector motor is a linear motor. The linear motors 31, 32 may be provided with force feedback and position sensing capabilities such that the location of the needle or catheter may be determined at anytime. The device 5 also includes a rotary motor 33 for advancing or retracing the guide wire.” Herlihy, [0041]), the motorized needle guide coupled to the at least one imaging mechanism (“an image guide portable device 100 for placing a catheter or needle into a lumen of a blood vessel. The device 100 has a console 110, a handle 115, and an actuator 120 for deploying the needle and the catheter… console 110 includes an imaging machine” Herlihy, [0055]; also see Herlihy, Fig. 9) and automated movement of the motorized needle guide (“the controller may control activation of the actuator and adjust the azimuth angle of the actuator 20 for penetration into the skin and direct the needle to the location identified by the crosshair” Herlihy, [0038]);
a first controller (“a handle may be attached to the actuator housing 21 for handling of the device” Herlihy, [0036]; “device 100 has a console 110, a handle 115” Herlihy, [0055]; also see Herlihy, Fig. 9) operatively coupled to said at least one imaging mechanism and configured to control a position of said at least one imaging mechanism with respect to the housing (“The device 5 is moved by the operator until a precise location in the target lumen is aligned with the crosshair on the monitor 12” Herlihy, [0047]; “device 100 may also have multiple buttons to control the each step of the operation… one for operating the imaging machine, one for injecting the needle and the catheter and one for ejecting the needle from the device 100” Herlihy, [0055]; “viewing the monitor, the operator may move the device 100 until desired position for the needle is in the target zone” Herlihy, [0056]; “The imaging capabilities may allow the robotic device to detect or delineate the geometry and position of the target anatomical structure. In this respect, an operator may rely on the imaging capability to position and aim the device for a specific location in the targeted structure and thereafter instruct the controller to actuate the actuator to introduce the medical device into the targeted structure. Additionally, the imaging capabilities may allow the operator to select a path for the needle to prevent the needle from accidentally puncturing adjacent structures” Herlihy, [0071]), the housing comprises a body contact area configured to contact the subject (“The device 100 is then positioned adjacent the patient” Herlihy, [0064]; also see Herlihy, Figs. 4A, 5A, 6A, 7A, and 15-18);
a display screen provided on the housing (“the monitor 12 may be sized for mounting on the console 10 such that the monitor 12 is portable with the device 5” Herlihy, [0037]; “The console 110 includes an imaging machine, a monitor 122” Herlihy, [0055]; also see Herlihy, Figs. 2 and 9-10) to display the live view showing interior structures of the subject and a target indicator depicting a target within the subject (“The imaging function may be used to delineate the geometry and position of the target vessel… The ultrasound machine 11 may analyze the ultrasound data and display the result on the monitor 12…Viewing the monitor 12, the operator may move the device 5 until the desired position (e.g., lumen) for the needle is aligned with the crosshair on the monitor 12” Herlihy, [0037], [0047], and [0056]),
movement of the at least one imaging mechanism updates a position of at least the interior structures of the subject with respect to the target indictor (“The monitors 12 may display a target zone such as a crosshair viewable by the operator. Viewing the monitor 12, the operator may move the device 5 until the desired position (e.g., lumen) for the needle is aligned with the crosshair on the monitor 12. Use of the crosshair may allow for precise targeting in the lumen of the vessel, such as the center of the lumen” Herlihy, [0037], [0047], and [0056]);
a second controller (“One or more control buttons for operating the device 5 may be positioned within the reach of the operator's hand holding the handle. In one embodiment, the device 5 may have two control buttons; one for starting the entire operation and one for emergency stop. In another embodiment, the control buttons are positioned for manipulation by the thumb of the hand gripping the handle. In yet another embodiment, the control buttons may be located on the actuator housing or adjacent the monitor for activation by the user's other hand” Herlihy, [0036] and [0055]) operatively coupled to the motorized needle guide and configured to move the needle to the target (“the operator instructs the controller 14 to activate the first linear motor 31 to advance the needle 60 and the catheter 55” Herlihy, [0048]; “device 100 may also have multiple buttons to control the each step of the operation… one for operating the imaging machine, one for injecting the needle and the catheter and one for ejecting the needle from the device 100” Herlihy, [0055]; The imaging capabilities may allow the robotic device to detect or delineate the geometry and position of the target anatomical structure. In this respect, an operator may rely on the imaging capability to position and aim the device for a specific location in the targeted structure and thereafter instruct the controller to actuate the actuator to introduce the medical device into the targeted structure. Additionally, the imaging capabilities may allow the operator to select a path for the needle to prevent the needle from accidentally puncturing adjacent structures” Herlihy, [0071]) and 
an initial insertion of the needle into a lumen of the subject is performed by placing the target indicator at a location within the lumen using the first controller (“The device 5 is moved by the operator until a precise location in the target lumen is aligned with the crosshair on the monitor 12” Herlihy, [0047]; “device 100 may also have multiple buttons to control the each step of the operation… one for operating the imaging machine, one for injecting the needle and the catheter and one for ejecting the needle from the device 100” Herlihy, [0055]; “viewing the monitor, the operator may move the device 100 until desired position for the needle is in the target zone” Herlihy, [0056]; “The imaging capabilities may allow the robotic device to detect or delineate the geometry and position of the target anatomical structure. In this respect, an operator may rely on the imaging capability to position and aim the device for a specific location in the targeted structure and thereafter instruct the controller to actuate the actuator to introduce the medical device into the targeted structure. Additionally, the imaging capabilities may allow the operator to select a path for the needle to prevent the needle from accidentally puncturing adjacent structures” Herlihy, [0071]), an insertion point and angle of the needle is automatically calculated and mechanically adjusted to correspond to the target indicator (“the controller may control activation of the actuator and adjust the azimuth angle of the actuator 20 for penetration into the skin and direct the needle to the location identified by the crosshair. A suitable controller may be a microprocessor” Herlihy, [0038]; “FIG. 5A shows introduction of the needle 60 and the catheter 55 into the vessel 7. The actuator 20 has pivoted to the proper angle for insertion of the needle 60 and the co-axially disposed catheter 55. From the position in FIG. 4A, the operator instructs the controller 14 to activate the first linear motor 31 to advance the needle 60 and the catheter 55” Herlihy, [0047]-[0048] and [0064]-[0065]; “device 100 may also have multiple buttons to control the each step of the operation… one for operating the imaging machine, one for injecting the needle and the catheter and one for ejecting the needle from the device 100” Herlihy, [0055]; “The controller is adapted to process the ultrasound data and control the actuator 120 to deploy the needle to the central vein. For example, the controller may include programmable logic to determine the distance to the lumen and to adjust the azimuth angle of the actuator 120 for penetration into the skin” Herlihy, [0057]; “the actuator 120 may be pivoted relative to the console 110 to adjust the azimuth of the needle for insertion” [0058]; “The imaging capabilities may allow the robotic device to detect or delineate the geometry and position of the target anatomical structure. In this respect, an operator may rely on the imaging capability to position and aim the device for a specific location in the targeted structure and thereafter instruct the controller to actuate the actuator to introduce the medical device into the targeted structure. Additionally, the imaging capabilities may allow the operator to select a path for the needle to prevent the needle from accidentally puncturing adjacent structures” Herlihy, [0071]).
However, while Herlihy discloses an imager, an actuator, and a first controller to control the position of the imager Herlihy may not explictly disclose the first controller moves said at least one imaging mechanism along the body contact area without moving the housing.
However, in solving the same problem of viewing an interventional medical device as it moves along the length of a lumen of a blood vessel, Cox teaches the first controller moves said at least one imaging mechanism along the body contact area without moving the housing (“The processor circuit is configured to execute program instructions to process the two-dimensional ultrasound slice data to generate the ultrasound image for display at the display screen. Also, the processor circuit is configured to generate a positioning signal based on the tip location data and the probe location data to dynamically position the active ultrasound transducer array at a desired imaging location of the plurality of discrete imaging locations so that the two-dimensional ultrasound slice data includes at least the distal tip of the interventional medical device so long as a location of the distal tip of the interventional medical device remains in the three-dimensional imaging volume” Cox, [0006], [0016], and [0075]-[0085]; “active ultrasound transducer array 66 is physically movable relative to the probe housing 50” Cox, Figs. 5A-6B).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Herlihy’s disclosure of imaging and displaying a first and second target within a lumen of a blood vessel with Cox’s teaching of moving the ultrasound transducer along the length of the lumen of the blood vessel to provide at least a first and second view of the distal tip of a needle as Cox explictly states that this system “assists a person not experienced in ultrasound imaging in successful image acquisition” (Cox, [0004]). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Blaivas (U.S. Pub. No. 2011/0166451 & 2013/0131502) discloses a ultrasound guided needle/catheter insertion apparatus and method including various controls for changing the position of the ultrasound probe and angle of the needle/catheter insertion including advancing the needle within the lumen.
Ostrovsky (U.S. Pub. No. 20040133105), Barzell (U.S. Pub. No. 2003/0014039), Webler (U.S. Patent No. 5,361,768), and Lee (U.S. Pub. No. 2014/0128098) disclose various mechanisms for sweeping ultrasound transducers without moving the housing.
Wood (U.S. Pub. No. 2019/0175214), Schwach (U.S. Pub. No. 2008/0221519), Sandhu (U.S. Pub. No. 2002/0133079), and Toume (U.S. Pub. No. 2019/0365348) disclose various mechanisms for sweeping ultrasound transducers without moving the housing and needle.
Sheldon et al. (U.S. Pub. No. 2012/0259220) discloses an insertion apparatus similar to that of the ‘221 Sheldon reference, but with a non-integrated ultrasound system.
Cesarczyk et al. (U.S. Patent No. 6,165,156) discloses a catheter insertion system introducing an adhesive support structure to the skin surface.
Kramer et al. (U.S. Patent No. 5,868,711) discloses using a strap or adhesive as a securing mechanism.
Miller et al. (U.S. Pub. No. 2005/0171504) discloses using an adhesive or strap to secure a needle shield or an inserted port.
Flores et al. (U.S. Pub. No. 2012/0101482) discloses a simple system to apply an adhesive patch to support an inserted catheter.
Bornhoft (U.S. Pub. No. 20140074032) discloses a catheter insertion system with an adhesive support structure that detaches from the insertion device.
Peterson (U.S. Pub. No. 2013/0150791), Teh (U.S. Pub. No. 2015/0224286), Howlett (U.S. Pub. No. 2013/0150714), Johnson (U.S. Pub. No. 2004/0127856), Skutnik (U.S. Pub. No. 2011/0313357), and Politis (U.S. Pub. No. 2014/0058353) disclose adhesive catheter-securing mechanisms.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Johnathan Maynard whose telephone number is (571)272-7977. The examiner can normally be reached 10 AM - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M./Examiner, Art Unit 3793                                                                                                                                                                                                        
/CAROLYN A PEHLKE/Primary Examiner, Art Unit 3793